Citation Nr: 1722587	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of dental surgery.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an eye disorder.

3.  Entitlement to service connection for residuals of dental surgery.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for an elbow disorder. 

6.  Entitlement to service connection for a shoulder disorder.  

7.  Entitlement to service connection for a bilateral foot disorder.

8.  Entitlement to service connection for kidney stones.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

11.  Entitlement to service connection for a skin disorder, other than PFB.

12.  Entitlement to service connection for residuals of a circumcision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and an observer

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty from October 1971 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2017, he testified during a Board hearing before the undersigned. A transcript is of record.  The record was held open for 30 days to allow the Veteran the opportunity to submit additional evidence.  Such evidence was submitted along with a waiver of AOJ consideration. 

The issues of entitlement to service connection for residuals of dental surgery and entitlement to residuals of circumcision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Claims for service connection for mouth surgery residuals and defective vision were denied by the RO in December 1977, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determination to the Veteran; this rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claims.

2.  Evidence received since the December 1977 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for residuals of dental surgery.

3.  Evidence received since the December 1977 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for vision disorder.

4.  A chronic eye disorder, to include central retinal vein occlusion, did not have its onset during active service and is not etiologically related to service; refractive errors of the eye (including presbyopia, myopia, and astigmatism) are not a disease or injury for VA disability compensation purposes.

5.  A chronic elbow disorder, to include bilateral lateral epicondylitis, did not have its onset during active service and is not etiologically related to service.  

6.  A chronic shoulder disorder, to include bilateral subacromial bursitis and rotator cuff tendinitis, did not have its onset during active service and is not etiologically related to service;

7.  A chronic bilateral foot disorder, to include plantar fasciitis and pes planus, did not have its onset during active service and is not etiologically related to service.

8.  The Veteran's kidney stones did not have their onset during service and are not etiologically related to service.

9.  A chronic sleep disorder, to include insomnia, did not have its onset during service and is not etiologically related to service.  

10.  The Veteran was treated for PFB during service and there is an approximate balance of positive and negative evidence as to whether his current PFB is related to service.  

11.  The Veteran's current skin disorders other than PFB, including tinea pedis, boils/abscesses, and MSSA v. MSRA skin infection, did not have their onset during service and are not etiologically related to service, including the skin conditions treated therein.

CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for dental surgery residuals.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for vision disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a vision disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for an elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for kidney stones are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PFB are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10.  The criteria for service connection for skin disorder other than PFB are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated August 25, 2009.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations have not been provided for the claims on appeal.  However, the Board finds that such examinations are not required because the record does not indicate that any currently diagnosed disorder has a causal connection or may be associated with the Veteran's military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As discussed below, despite the Veteran's allegations to the contrary, there are no events in service to which an examiner could link the currently claimed elbow, shoulder, feet, kidney or sleep disorders.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

As a result, the only evidence of record that relates the Veteran's claimed disorders to service are his own conclusory lay assertions, which alone are not sufficient to render a VA examination or opinion necessary and do not trigger VA's duty to obtain a medical opinion to decide the claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims, and examinations are not required here, even under the low threshold of McLendon.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The appeal will be based on the evidence of record.  


II. Law and Analysis for New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a December 1977 rating decision, the RO originally denied service connection for mouth surgery residuals and defective vision on the basis that no injury or chronic disease of the eye is shown by serve treatment records nor do they show the Veteran sustained injury to the mouth necessitating surgery.  The December 1977 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  This rating action was the last final denial as to these issues on any basis before the present attempt to reopen the claim.

However, the evidence received since the December 1977 rating decision is both new and material to the claim.  Such evidence consists of private clinical records from Georgia Retina which show ongoing evaluation of the Veteran's various current eye conditions, including retinal vein occlusion, macular edema, and presbyopia.  Also of record are treatment reports from Washington Dental Care which show periodontal maintenance treatment of the Veteran's teeth and supporting structure as a result of an ongoing periodontal condition related to in-service dental extractions.  These clinical records relate to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating them.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.



III.  Law and Analysis for Service Connection

The Veteran is seeking service connection for an eye disorder, an elbow disorder, a shoulder disorder, a bilateral foot disorder, PFB, a skin rash other than PFB, kidney stones, and sleep disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The claimed disorders at issue are not listed as an enumerated "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here for any alleged elbow, shoulder, foot, kidney, sleep, or skin disorder.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A. Eye Disorder

The Veteran seeks service connection for an eye disorder that he asserts is related to a physical assault during his military service.  At a personal hearing in January 2017, he testified that he was jumped by a group of soldiers while leaving the barracks.  He testified that he was hit in the eye during the assault, but did not immediately go on sick call.  He later experienced blurred vision for which he sought treatment and was prescribed glasses.  The Veteran believes that his post-service vision problems are related to the in-service eye injury and blurred vision complaints during service.

Service treatment records are entirely negative for signs or symptoms that can be construed as related to, or diagnosis of, chronic eye problems or treatment for any trauma to the eyes.  These records show the Veteran was prescribed glass in November 1974 following complaints of eye strain while reading with no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service.  At separation in August 1975, the Veteran reported that he wore glasses/contact lenses and had vision in both eyes, but otherwise denied a history of eye trouble.  The examiner noted the Veteran had defective visual acuity, corrected to 20/20 refractive error.  

Although the Veteran claims to now experience ongoing eye problems, there is no indication that he has had a need for continued or ongoing medical care due to any acute vision symptoms or other eye injury residuals in the immediate years after his separation from service in 1975.  The earliest relevant medical evidence of eye problems is found in private clinical records in 1997 when the Veteran was evaluated for CMA (complex myopic astigmatism) and presbyopia.  The next relevant evidence is an entry dated in October 2007, which shows the Veteran complained of blurred vision later attributed to central retinal vein occlusion.  A systemic workup to find out any possible hematologic causes for his eye condition was within normal limits.  See Georgia Optometry Group and Georgia Retina dated from 1997 to 2009.  These treatment records do not suggest that any eye symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or to any event of service at that time.  

In June 2016, the Veteran's private optometrist completed an Eye Conditions Disability Benefits Questionnaire (DBQ), noting the Veteran's onset of left eye blur in July 2007.  An ophthalmologist in November 2007, diagnosed central retinal vein occlusion, which subsequently resolved in 2010.  The optometrist noted the retina has since been stable and that the Veteran wears glasses, with best corrected vision of 20/20 in both eyes.  

Initially, in regard to the diagnoses of presbyopia and astigmatism, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303 (c), 4.9.  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Para. 10(d).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Here the most recent post-service records show that until 2007, the Veteran's ocular health was essentially  normal, with his only symptoms involving refractive error.  His vision was stable with correction provided as needed.

Further, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, there is no evidence that the Veteran's presbyopia and astigmatism, were subject to a superimposed disease or injury during his military service.  

Even accepting that an in-service physical assault occurred as alleged, the Board finds the Veteran's account of the event is not entirely credible, even if competent.  The contemporaneous service records stand in sharp contrast to his more recent lay reports, and fail to corroborate his description of the events and this inconsistency undermines his credibility and his reliability as a historian. Although the Veteran did not report the initial injury or seek treatment, service records show that his visit to the optometrist stemmed from his complaints of eye strain while reading and not an eye injury.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  There is no reason to doubt the accuracy of the service records, which document the Veteran's the state of the Veteran's eye health during service and at separation from service.  Moreover, the Veteran was given the opportunity to identify any history or symptoms associated with claimed in-service physical assault, but did not report any pertinent complaints.  The Board finds the objective contemporaneous service records are more probative as to the circumstances surrounding the Veteran's claimed in-service eye injury, rather than his inconsistent history reported many years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  

As to eye pathology other than refractive error, the evidence there is no evidence that the Veteran's central retinal vein occlusion first documented in 2007, 32 years post service, was manifested prior to that date.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no competent evidence linking the post-service central retinal vein occlusion to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to service/events therein.  The single medical opinion on file fails to support the Veteran's claim.  Although the private optometrist did not provide an opinion addressing the etiology of central retinal vein occlusion, her findings are consistent with the record in that she did confirm the likely time of onset, as 2007, many years after service.

To the extent the Veteran's statements purport to provide a nexus opinion between his claimed eye disorder and service, the Board notes determining such etiology (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of eye disorders, pathology and risk factors for different disorders and an ability to interpret both clinical and visual acuity testing, and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  As such, the Board finds that the Veteran's statements as to how his eye disorder was caused are not competent evidence as to a nexus.

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

B. Elbow, Shoulder, Bilateral Foot, Kidney Stones, and Sleep Disorder

The Veteran is seeking service connection for elbow and shoulder disorders, which he asserts are directly related to a physical assault during active duty.  At a personal hearing in January 2017, he testified that he was jumped by a group of soldiers while leaving the barracks.  During the attack, his shoulder hit the wall and he was knocked to the ground injuring his elbow.  He did not report the assault and did not seek treatment for his injuries.  The Veteran is also seeking service connection for a bilateral foot disorder, which he attributes to having been given ill-fitting boots during service.

The Veteran is also seeking service connection for kidney stones which he believes are the result of his military diet.  He is also seeking service connection for a sleep disorder which he argues began during a temporary duty (TDY) assignment in Guam.  He testified that he had trouble sleeping due to the time zone difference.

Because there is similar medical history and evidence related to these claims, as well as similar disposition of the issues, the Board will address them in a common discussion.

Service treatment records are entirely negative for any specific elbow or shoulder, complaints during service, and none are documented.  

With regard to the feet, service treatment records show that at enlistment in October 1971 clinical evaluation of the Veteran's feet was within normal limits with no indication of pes planus.  The accompanying Report of Medical History shows he denied any history of foot trouble.  In July 1975, the Veteran was seen for a bruised ligament to the left foot after performing leg presses at the gym.  The There is no evidence for any chronic, ongoing foot problems, injuries, or complaints during active duty and no indication that he was issued orthotics or shoe inserts.  

Service records also do not document complaints or findings suggestive of kidney stones and the Veteran made no specific complaints of fatigue, excessive daytime sleepiness, trouble sleeping or other signs indicative of sleep disorder during service.  

At his separation physical in August 1975, the Veteran specifically denied having or having had problems with painful/trick shoulder or elbow, foot trouble, kidney stones, and frequent trouble sleeping on his report of medical history.  On the accompanying Report of Medical Examination, clinical evaluation of his all systems was normal.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute elbow, shoulder, foot, kidney or sleep problems in the immediate years after his separation from service in 1975.  The earliest relevant medical evidence of pertinent complaints is in June 1988, when the Veteran was seen in the local emergency room for the sudden onset of right lower quadrant pain due to a very small kidney stone.  It was noted that he did not have any history of previous urinary calculi.  See clinical notes from D.R. Lane, M.D. date June 1988.  

The next relevant evidence is in January 2006, when the Veteran was evaluated for complaints of heel pain of several months duration.  A diagnosis of plantar fasciitis was subsequently made.  These records also show evidence of chronic shoulder problems around that same time, which were later diagnosed as bursitis and rotator cuff tendinitis.  Other records show the Veteran was initially treated for insomnia secondary to stress issues in 2006.  At that time he reported that he was basically working 14-hour days and admitted to feeling "burned out" from his job.  Subsequently dated records show that he was first evaluated for elbow pain in December of 2008 after performing dead lifts.  A diagnosis of bilateral lateral epicondylitis was later made.  See office notes and clinical records from Chastain Resurgens Orthopaedics and Smokerise Family Medical Assn.  

These treatment records do not suggest that any of these disorders originated during military service and there is no indication that the Veteran related his symptoms to service or any event of service at this time.  The Board has also reviewed the Veteran's informal claim for service connection, but he did not list any dates of medical treatment or evaluation for pertinent problems in the immediate years following his separation from service.  See August 2009 VA Form 21-526.

In June 2016, the Veteran's private physician completed a Sleep Apnea Disability Benefits (DBQ) and provided a diagnosis of interrupted sleep cycle.  He noted the Veteran had a 35-year history of interrupted sleep requiring medications to maintain sleep.  In an accompanying medical opinion the same physician, noted treatment of the Veteran since January 2006 and concluded the Veteran's sleep-wake cycle disorder is most likely related to his military service.  He also concluded the Veteran had a bilateral flat foot disorder also more likely than not related to his military service.  See medical opinion from M. O. Baron, D.O., DeKalb Medical Physicians Group, dated January 16, 2017.  Unfortunately the physician did not explain what evidence supported his conclusion, and did not reference any clinical data or other evidence as rationale for the opinion.

In July 2016, the Veteran's private urologist completed a Kidney DBQ, noting treatment of the Veteran since 1988 for renal stones.  Although the urologist could not say definitively that the Veteran's military diet was the cause of the kidney stones, he nevertheless concluded that it was as likely as not that the Veteran's military service caused his almost 30-year battle with kidney stones.  See also medical opinion from T. W. Schoborg, M.D., Atlanta Urological Group, P.C. dated January 23, 2017.  This physician also did not explain what evidence supported his conclusion, or reference any clinical data or other evidence as rationale for the opinion. 

Based on the foregoing, the Board is unable to attribute the Veteran's diagnosed lateral epicondylitis of the elbows, bursitis/rotator cuff tendinitis of the shoulders, plantar fasciitis/pes planus, kidney stones, and interrupted sleep cycle disorder to his military service.  First there is a gap between service and any pertinent symptoms.  The Veteran denied any such symptoms at service discharge, and pertinent complaints do not arise in post-service treatment records until decades after service.  

There is also no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for elbow, shoulder, foot, kidney or sleep problems during the 30 years after service had ended.  His failure to report any pertinent complaints in the immediate years after service, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  Although not a dispositive factor, the significant lapse in time between service and post-service medical symptoms may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).

Second, there is no competent medical evidence linking any currently diagnosed elbow, shoulder, foot, kidney stone, or sleep disorders to the Veteran's military service decades earlier.  

The Board notes that to the extent the private opinions are supportive of the Veteran's foot, kidney and sleep disorder claims, they are limited in terms of their ultimate probative value.  There is no indication that either physician reviewed any other relevant evidence in the claims file in formulating their opinions.  The Board understands that a review of the claims file, or lack thereof, does not control the probative value of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  However had the private physicians done so, they would have learned that there is no indication that the Veteran had a need for continued or ongoing medical care due to any elbow shoulder, foot, kidney or sleep symptoms during service or in the immediate years after service.  Neither physician addressed the lack of documented complaints during service and failed to account for the, in some cases more than 30 years, gap in the medical record from the time of the Veteran's discharge from service in 1975 until the first documented symptoms decades later.

As a result, the favorable private opinions did not adequately address how it was that the purported events that occurred so long ago were manifesting the current symptomatology claimed by the Veteran, particularly in light of the absence of clinical evidence at service discharge and for years thereafter.  In this case, the physician's reliance upon reported history of in-service events decades prior, without evidence or analysis of events at separation or in the years after service, seemingly provides no more than a speculative nexus between service and the post-service development of the claimed plantar fasciitis, pes planus, kidney stones and sleep disorder.  

To the extent the Veteran's statements purport to provide a nexus opinion between his claimed elbow, shoulder, foot, kidney, and sleep disorders and service, the Board notes determining etiology (as distinguished from merely reporting the presence of symptoms) is not a simple question as there are multiple potential causes of the Veteran's symptoms.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson supra; Woehlaert supra.  As such, the Board finds that the Veteran's statements as to the etiology/onset of his claimed elbow, shoulder, foot, kidney and sleep disorders are not sufficient to satisfy the requisite nexus requirement.

Accordingly, the preponderance of the evidence is against these claims and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b).

C. PFB and Skin Disorders other than PFB 

The Veteran seeks service connection for PFB he contends had its onset during military service and that has continued since service discharge.  He also contends that he also developed a skin rash in his groin area during a 6-month TDY assignment at Andersen Air Force Base in Guam.  He reports that he sought treatment for irritation and blistering due to the tropical climate and that he continues to experience occasional flare-ups.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

Service treatment records indicate that the Veteran was seen with several complaints pertaining to his skin during service.  The records confirm that in in February 1972 the Veteran was given a shaving waiver.  In July 1973 he was placed on a shaving profile for PFB, while stationed in Guam.  At that time he was also treated for inguinal lymphadenopathy and inflamed nodes in the groin area diagnosed as epididymitis, neither of which are skin rashes.  However in August 1974, the Veteran was seen for two small lesions at the base of the penis, which were believed to be sebaceous cysts.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining year in service to suggest that the cystic lesions constituted a chronic disease process or that provide a basis for a current skin diagnosis.  

At his separation physical in August 1975, the Veteran noted a history of skin irritation, but otherwise denied a history of skin diseases.  Also, in the physician's summary of defects and diagnoses section of the report, based on the information provided by the Veteran at that time, the only skin abnormality highlighted was PFB.  Clinical evaluation of his skin and lymphatics was normal.  

There is no evidence of additional skin problems until many years after discharge from service.  Private treatment records show the first post-service evidence of a skin disorder is in March 2007, when he was evaluated for maceration between the 4th and 5th toes due to bilateral tinea pedis.  In February 2009, he was evaluated for multiple cysts/boils/abscesses on the right upper extremity, behind the left ear, both lower extremities, and back.  There was a clinical assessment of "MSSA v. MRSA" skin infection.  These treatment records do not suggest that any symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or to any event of service at that time.  

In June 2016, the Veteran's private physician completed a Skin Disease DBQ who confirmed the diagnosis of PFB and noted the Veteran's history of bumps and rash of the beard since his military service.  Objectively, there were no active lesions of PFB observed, but there was mild scarring.  No other skin conditions or treatments were noted on examination.  

In this case, the record contains favorable evidence in the form of service treatment records documenting the diagnosis of PFB in service, the Veteran's credible testimony regarding recurring PFB since service, and the 2016 DBQ opinion diagnosing PFB and placing the onset of the disability in service.  The Board finds that it is as likely as not that the Veteran's currently diagnosed PFB is a continuation of the same diagnosis noted in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).  

The Veteran is afforded the benefit of the doubt.  Service connection for PFB is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

However, the Board is unable to attribute the post-service development of any diagnosed skin disorders other than PFB to the Veteran's military service.  Although there is an in-service incident history of skin problems and a history of post-service skin disorders, the Board finds that there is no nexus between the two.  

The Veteran's in-service skin disorders, penile cystic lesions had resolved without residual disability, as evidenced by the normal findings at service separation.  In addition, the Veteran specifically denied skin diseases at service discharge, and pertinent complaints do not arise in VA treatment records until decades after service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent evidence linking any skin disorder, other than PFB,  to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to his service/events therein.  

Accordingly, the preponderance of the evidence is against the claim for service connection for skin disorder, other than PFB, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).










ORDER

New and material evidence having been received, the claim for service connection for mouth surgery residuals is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for an eye disorder is reopened, and to this extent only, the appeal is granted.

Service connection for an eye disorder is denied.

Service connection for an elbow disorder is denied.

Service connection for a shoulder disorder is denied.  

Service connection for a bilateral foot disorder is denied.

Service connection for kidney stones is denied.

Service connection for a sleep disorder is denied.

Service connection for PFB is granted.

Service connection for a skin disorder, other than PFB is denied.


REMAND

In light of the Board's finding that the previously denied claim for service connection for residuals of dental surgery is reopened, the underlying issue must be considered on a de novo basis.  The Board finds that the evidence currently of record is insufficient to decide the claim and that further evidentiary development is therefore needed before a decision can be reached on the merits.  

During his January 2017 Board hearing, the Veteran has credibly provided testimony that during service he underwent removal of several teeth that were growing abnormally, which required cutting open the roof of his mouth.  He testified that the extractions created openings which require continued preventive care.  

The Veteran's service treatment records show extensive dental work done in 1974 and 1975, including an osteoplasty and bone graft in August 1974.  However there is no indication of injury to the mouth in service or after.  The Veteran has also submitted extensive post-service dental records showing treatment he has received, such as periodic oral evaluations, periodontal maintenance and periodontal scaling and root planing.  Also of record is a medical opinion from the Veteran's private dentist indicating the Veteran is in need of consistent periodontal maintenance treatment of his teeth and supporting structure as a result of the presence of an ongoing periodontal condition, which is exacerbated by the edentulous areas in both maxillary and mandibular arches, related to the in-service dental extractions.  

Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The term dental trauma does not include, for example, the intended effects of treatment by VA.  See VAOPGCPREC 5-97.  Dental trauma does not include intended results of proper medical treatment provided by the military.  See Nielson, 607 F.3d 802.  In Nielson, the claimant had certain of his teeth removed due to infection, an intended effect of proper medical treatment.  However, the Federal Circuit elaborated in Nielson that that an unintended result of medical treatment due to military negligence or malpractice could be "service trauma" pursuant to 38 U.S.C.A. § 1712 (a)(1)(C).  Nielson, 607 F.3d at 808.  As a result of the Court's holding additional development is warranted.

The Veteran also seeks service connection for residuals of a circumcision.

Service treatment records reveal that the Veteran underwent an elective circumcision in February 1975, and has recently testified at his January 2017 Board hearing regarding symptoms of constant pain, irritation, and tenderness, in the area of the scar, he believes to be related to the in-service procedure.  

VA has not afforded the Veteran appropriate examinations with medical opinions rendered as to whether he currently has chronic disorders, which may be residuals, including painful scar, due to the in-service procedures.  In this case, the Veteran's documented in-service history of dental surgery and circumcision and the post-service medical and lay evidence of continued symptoms, raise significant medical questions regarding the onset of any current disabilities.  Therefore medical opinions are needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA or private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for appropriate VA examination of the Veteran to determine the nature and etiology of any residuals resulting from the dental surgery performed during service.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.

Based on review of the record, and interview/examination of the Veteran, the examiner should identify any residuals, currently experienced by the Veteran, that are related to the in-service dental surgery.  

For any identified current chronic residuals diagnosed, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that the residual disability experienced by the Veteran following his in-service dental procedure constituted a usual effect or intended result of this treatment.  The examiner should also explain if any identified residuals are beyond the expected or intended effects of the in-service procedure.  Also address the significance (if any) of the documentation associated with the Veteran's in-service dental procedures. 

In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms.  The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

3.  Then, schedule the Veteran for appropriate VA examination of the Veteran to determine the nature and etiology of any residuals resulting from the circumcision performed during service, to include scars.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  

Based on review of the record, and interview/examination of the Veteran, the examiner should identify any residuals, currently experienced by the Veteran, that are related to the in-service circumcision.  Specifically address his complaints of symptoms he believes to be associated with the circumcision, including pain, tenderness, and irritation in the area of the scar. 

For any identified current chronic circumcision residuals diagnosed, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that the residual disability experienced by the Veteran following his in-service circumcision constituted a usual effect of this treatment.  The examiner should also explain if any identified residuals are beyond the expected or intended effects of the in-service procedure.  Also address the significance (if any) of the documentation associated with the Veteran's circumcision. 

In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms.  The examiner should provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so. 

4.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


